DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is being considered by the examiner.

Response to Amendment/Arguments
The response, filed 01/19/2021, is entered. Claim 4 is cancelled. Claim 8 is added. Claims 1-3 and 5-8 are pending. Applicant’s arguments regarding claims 1-3 and 5-8 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites that “a maximum length…is no less than”. The recitation of “a maximum length” implies an upper bound of the length. It is unclear if the deformation restraining member may have a length less than this upper bound. For the purposes of examination and in light of the specification, claim 8 is interpreted as “wherein a length of the at least one deformation restraining member in a direction orthogonal to the longitudinal direction of the at least one strain sensor is no less than an average width of the at least one strain sensor”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase (JP 2016145725 A - all citations are to the attached English translation).Regarding claim 1:Iwase teaches (FIG. 1a and FIG. 2) a strain sensor unit comprising:
a substrate (100 / 30) that is stretchable ([0021]); 
at least one strain sensor (10 - [0021]) that is strip-shaped or string-shaped and arranged on the substrate along a direction of stretching and contracting; and 
at least one deformation restraining member (70) that is arranged in proximity to a longitudinal end portion of the at least one strain sensor (10), to be spaced apart from the at least one strain sensor (10) and extend in a direction (up and down relative to FIG. 1a) intersecting a longitudinal direction (left and right relative to FIGS. 1a and 2) of the strain sensor, and restrains deformation of the substrate ([0055]-[0056])
Regarding claim 3:Iwase teaches all the limitations of claim 1, as mentioned above.Iwase also teaches (FIG. 1a and FIG. 2):
wherein the at least one deformation restraining member comprises at least a pair of deformation restraining members (FIG. 2 - left and right 70s), and the pair of the deformation restraining members are arranged in proximity to both longitudinal end portions of the at least one strain sensor (10), respectively
Regarding claim 7:Iwase teaches all the limitations of claim 1, as mentioned above.Iwase also teaches (FIG. 1a and FIG. 2):
a pair of anti-slipping members (42) that are arranged on a back face of the substrate (100 / 30), on both longitudinal-end sides of the strain sensor (10) in a planar view, respectively
Regarding claim 8, as best understood (see 112 rejection above):Iwase teaches all the limitations of claim 1, as mentioned above.Iwase also teaches (FIG. 5):
wherein a length of the at least one deformation restraining member (70) in a direction (up and down relative to FIG. 5) orthogonal to the longitudinal direction (left and right relative to FIG. 5) of the at least one strain sensor (10) is no less than an average width of the at least one strain sensor (10)

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwase (JP 2016145725 A - all citations are to the attached English translation).Regarding claim 2:Iwase teaches all the limitations of claim 1, as mentioned above.Iwase also teaches or suggests (FIG. 1a and FIG. 2):
wherein the deformation restraining member (70) comprises an elastic material having a greater modulus of elasticity in flexure ([0055]-[0056]) than the strain sensor (10)
     Iwase teaches 70 as rigid portion, more rigid than the wiring portion 20. Iwase teaches the rigid portion 70 may be a film or plate made of a material such as polyethylene terephthalate, polyimide, stainless steel, or aluminum ([0056]). Iwase also teaches that the strain sensor 10 is stretchable for detecting strain ([0015]-[0018]). The examiner holds that this inherently teaches or at least strongly suggests that element 70 has a greater modulus of elasticity (i.e. is less flexible) than the strain sensor 10.

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase (JP 2016145725 A - all citations are to the attached English translation) in view of Suzuki et al. (US 20140331793 A1, prior art of record).Regarding claim 5:Iwase teaches all the limitations of claim 1, as mentioned above.Iwase fails to teach:
wherein: the at least one strain sensor comprises a plurality of strain sensors which are arranged in parallel; and the substrate comprises, between the plurality of strain sensors, a slit that is parallel to the strain sensors
Suzuki teaches (FIG. 9):
wherein: the at least one strain sensor comprises a plurality of strain sensors (each of the two 4s) which are arranged in parallel ([0098]); and the substrate comprises, between the plurality of strain sensors, a slit (slit between the two 4s / two 3s shown in FIG. 9) that is parallel to the strain sensors (4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of sensors separated by a slit, as taught by Suzuki, in the device of Iwase to increase effective sensor length without increasing the device’s longitudinal length/size (Suzuki - [0098]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a strain sensor unit wherein the deformation restraining member comprises a closely coiled spring having a central axis extending in the direction intersecting the longitudinal direction of the strain sensor, in conjunction with the remaining claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856